COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00408-CR
 
 



Roberto Arley Rodriguez a/k/a Roberto Rodriguez


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 372nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Roberto Arley Rodriguez a/k/a Roberto Rodriguez attempts to appeal from his
conviction for aggravated robbery with a deadly weapon.  The trial court’s
certification states that this is “a plea-bargain case, and the defendant has
NO right of appeal.”  See Tex. R. App. P. 25.2(a)(2).  On September 4,
2012, we notified Rodriguez that the appeal would be dismissed pursuant to the
trial court’s certification unless he or any party desiring to continue the
appeal filed a response on or before September 14, 2012, showing grounds
for continuing the appeal.  See Tex. R. App. P. 25.2(d), 44.3.  We
received a response, but it does not show grounds for continuing the appeal. 
Therefore, in accordance with the trial court’s certification, we dismiss the
appeal.  See Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 11, 2012
 
 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00408-CR
 
 



Roberto
  Arley Rodriguez a/k/a Roberto Rodriguez
 
 
v.
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 372nd District
  Court
 
of
  Tarrant County (1279881D)
 
October
  11, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS
 
 
PER CURIAM
 




[1]See Tex. R. App. P. 47.4.